DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed on 18 April 2022.
This office action is made Final.
Claims 1, 9, 12, 17, and 20 have been amended. 
Claims 1-5, 9-20 are pending.  Claims 1, 9, 12, 17, and 20 are independent claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

When a claim limitation does not use “means,” the claim limitation is presumed not to invoke § 112(f). The presumption that § 112(f) is not invoked is overcome and § 112(f) will be applied when the limitation uses a word that is a substitute for “means” that is a generic placeholder (also called a nonce word or a verbal construct) that is not recognized as the name of known structure that performs the specific function. 
	 
It is not required that the transition “for” be used to link “means” or its substitute to the function. Other linking words can be used, such as “so that” or “configured to,” provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with “means” or its substitute convey the function. Such words, however, cannot convey specific structure for performing that function. For example, “ink delivery means” can be interpreted as “means for ink delivery” as the words “ink delivery” only convey function and have no structural meaning. In contrast, “keyboard means” would not be interpreted as a means-plus-function limitation because the word “keyboard” has a known structural meaning, while “keyboarding means” can be interpreted as means-plus-function with “keyboarding” conveying pure function.
MPEP 2181(I) sets forth a 3-prong analysis for applying § 112(f) when, if the claim limitations fails any of the 3 prongs, the claim limitation is not interpreted under 35 U.S.C 112(f), the 3-prongs are summarized as follows: 
the claim limitation uses the term “means” or a term as a substitute for “means” that  is generic placeholder (also called a nonce term or a non-structural term having no 
specific structural meaning) for performing the claimed function; 
the phrase “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” (e.g., “means for”) or another linking word;
the phrase “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function.

Claims 17-20, invoke 35 U.S.C. 112(f) because for example, claim 1 has the generic place holder for means “a storage unit”, so therefore prong 1 is satisfied.  The generic placeholder is linked with the transition word "that", therefore prong 2 is satisfied.  The phrase is also not modified by sufficient structure or material for performing the claimed function, so prong 3 is satisfied, less technically, if for instance, this claim said the storage unit is a memory, then the claim limitation would fail prong 3 and not invoke 35 U.S.C 112(f).

Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 17-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

The specification are unclear of the structure, as it is not clear where the structure is for example “means to receive an confidence information extraction feature”. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 9, 12-13 and 17-18 and claim 20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kizhakkekalathil US 7882046 B1 in view of Agrawal 20110246216.
	As per independent claim 1,  Kizhakkekalathil teaches a method comprising:
receiving a unknown unstructured data within a structured document (Col. 21 lines 25-40 scans document, and assigns a template to the page), wherein the unknown unstructured data within the structured document includes data values with no learned pairing to data tags (Col. 21, lines 25-36 labels keywords and concepts of the page using a template to understand a webpage. Furthermore, additional support of the Examiner’s rationale is provided to bolsters the Examiner’s rejection, Applicant’s specification does not define what unstructured data is; therefore, under the broadest reasonable interpretation, unstructured data is viewed as merely text.); 
receiving a machine learning confidence information extraction feature (Fig. 13 collect training data 1306; Furthermore, additional support of the Examiner’s rationale is provided to bolsters the Examiner’s rejection. The Examiner adds the training data collected may compile a learning set 408 from the collected transaction data and other data (such as information extracted from the ad opportunity signature); 
parsing, via machine learning confidence information extraction feature, the unknown unstructured data within the structured document to retrieve data field tags and data field values (Col. 21 lines 25-45 applies a template to identify keywords and concepts of the webpage. Furthermore, additional support of the Examiner’s rationale is provided to bolsters the Examiner’s rejection. Col 12, lines 23-24 discloses content-related information from the webpage can be extracted that identifies the nature of text. Col 21, lines 25-45 discloses text mining functionality being performed on content of a web page. Text mining is a form of extracting and text mining results in text being extracted. Furthermore, the text, that is mined, is a web page element. By definition, each webpage element in the webpage has a value. The value of the webpage element, when its text, is the actual text itself. Therefore, when the webpage element is text being mined, a text value is being extracted. Furthermore, by definition, each web page element have or are associated with web page tags. Since the text is in a webpage and is a webpage element, the text is at least associated with a tag. Thus, when the webpage text is being mined/extracted, the tag associated with the webpage element/text is also extracted. Thus, Kizhakkekalathil discloses tags associated with the webpage text and the value of the webpage text is retrieved. Thus, for the extraction functionality to occur, the webpage elements in the page had to be parsed in order for the extraction to occur. )
processing the data field tags and the data field values with the machine learning confidence information extraction feature (Col. 21 lines 25-45 applies a template to the webpage to process it and generate an advertisement. Furthermore, additional support of the Examiner’s rationale is provided to bolsters the Examiner’s rejection. As explained in the Examiner’s rationale of why Kizhakkekalathil teaches the limitation, Kizhakkekalathil discloses tags associated with the webpage text and the value of the webpage text is retrieved via extraction. During the extraction process, the webpage elements in the webpage had to identified prior to extracting during the parsing state. Therefore, when the text mining functionality identifies the webpage element (text) on the web page to be extracted, it will also identify the tags associated with the identified element and the value of the element.  Thus, the identifying includes processing the identified elements which results in the extraction functionality occurring on the identified elements. )
extracting processed data field tags and data field values (Col. 21 lines 25-45 applies a template to the webpage to process it and generate an advertisement); 
providing processed data field tags and data field values to a confidence structured output document learning engine (Fig. 13, 1306 Form learning set from training data); 
retrieving a confidence structured output document web form template, wherein the confidence structured output document web form template is an HTML format document and includes at least one form field that may be filled out (Fig. 2 webpage template with webpage ad slots) ; 
populating the confidence structured output document web form template with the extracted data field tags and data field values (populates), based on machine learning confidence information from the machine learning confidence information extraction feature (Fig. 2 based on machine learning ), to generate a confidence structured output document (Col. 25 line 1- Col 29 line  30 processes tags and tag values to produce an advertisement), wherein at least one of the data field values is populated into at least one of the form fields and the form fields are editable from within a web browser; 
compositing the unknown unstructured data with the confidence structured output document web form template into a confidence review feedback user interface (Col. 27 lines 25-65, Fig. 15, 1508, Fig. 13 1314 gathers new data from user to refine the webpage); 
providing the confidence review feedback interface  (Col. 27 lines 25-65, Fig. 15, 1508, Fig. 13 1314 redefines webpage and learning based on user feedback).  

However, Kizhakkekalathil does not appear to teach wherein at least one of the data field values is populated into at least one of the form fields and the form fields are editable from within a web browser. However Agrawal teaches:wherein at least one of the data field values is populated into at least one of the form fields and the form fields are editable from within a web browser; ( [0020] teaches of using a web browser to interact with a pre-registration form 106 that fills in forms automatically Fig. 4) 
It would have been obvious to one of ordinary skill having the teachings of Kizhakkekalathil and Agrawal before him at the time the invention was to modify the cited prior art to include filling in content automatically as taught by Agrawal for a predictable result of increasing the ease of use of entering content for a user. 

As per dependent claim 2, Kizhakkekalathil teaches the method of claim 1, further comprising: receiving crowd sourced learning engine feedback from a the confidence review feedback interface, wherein the learning engine feedback includes a correction to at least one of the extracted processed data field tags or data field values; and updating the crowd sourced learning engine based on the received feedback (Col. 27 lines 25-65, Fig. 15, 1508, Fig. 13 1314 redefines webpage and learning based on user feedback).


As per independent Claim 9, Claim 9 is similar to claim 1 and rejected for similar reasons except for:  Kizhakkekalathil teaches these additional limitations:
highlighting a discerned document part; receiving a correction on the highlighted document part; updating the initial annotation data set with the correction to generate a new annotation data set; generating a machine learning model based on the received correction; and storing the new annotation data set and the machine learning model (Col. 27 lines 25-65, Fig. 15, 1508, Fig. 13 1314 redefines webpage and learning based on user feedback)
As per independent claims 12, 17, and 20, Claims 12, 17 and 20recite similar limitations as in Claim 1 and are rejected under similar rationale. 
As per dependent claims 13 and 18, Claims 13 and 18 recite similar limitations as in Claim 2 and are rejected under similar rationale. 

Claims 3, 14 and 19 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kizhakkekalathil in view of Agrawal in view Jian (CN 102662954.)
As per dependent claim 3, Kizhakkekalathil does not appear to teach crawling the world wide web for structured documents in a similar subject matter of the unknown unstructured data within the structured document; parsing the structured documents to generate a confidence structured output document learning engine feedback from a crowd source, wherein the feedback includes a correction to at least one of the extracted processed data field tags or data field values; and updating the confidence structured output document learning engine based on the feedback. 
However Jian teaches:	
crawling the world wide web for structured documents in a similar subject matter9 of the unknown structured document (Jian: [Abstract] teaches of crawling webpages of a particular field); 10
parsing the structured documents (web crawlers index webpages, indexing means collects parses and stores data) to generate a confidence structured output 11 document learning engine feedback from a crowd source (Jian: [Abstract] teaches of updating vectors by analyzing content of webpages), wherein the feedback includes 12 an correction to at least one of the extracted processed data field tags or data field 13values (Jian: [Abstract] Teaches of crawling a website to update a machine learning engines vectors, in order to update a topic); and 14 
updating the confidence structured output document learning engine based on 15 the feedback (Jian: [Abstract] Teaches of crawling a website to update a machine learning engines vectors).
It would have been obvious to one of ordinary skill having the teachings of the cited prior art and Jian before him at the time the invention was to modify the cited prior art to include crawling the web to provide an update to machine learning as taught by Jian for a better result of correcting a document dynamically. 
As per dependent claims 14 and 19, Claims 14 and 19 recite similar limitations as in Claim 3 and are rejected under similar rationale. 

Claim 4-5 and 15-16 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kizhakkekalathil in view of Agrawal in view of University of Delaware in view of J Real Estate Flyers, November 2007, hereinafter, “Real Estate Flyers” in view of Agrawal.
As per dependent claim 4, the cited prior art doesn’t teach the unknown unstructured data within the structured document is a real estate property flyer. However, Real Estate Flyers teaches the unknown inconsistent structured 18 document is a real estate property flyer (Real Estate Flyers: Page 6 teaches of a real estate flyer) ..
It would have been obvious to one of ordinary skill having the teachings of the cited prior art and Real Estate Flyers before him at the time the invention was to modify the cited prior art to include real estate flyers with different fields as taught by Real Estate Flyers for a predictable of applying the scanning system to real estate flyers so that the different sections can be identified. 
As per dependent claim 5, based on the rejection of Claim 4 and the rationale incorporated, Real Estate Flyers teaches wherein the data field tags include a property type (foreclosure), a listing type (property), a street address (7 Magnellana), a city address (Santa maria), a state address (calfironia), a property value ($365,557), a broker name (John Doe), a broker company (K Charles real estate), and a broker contact method (“email@gmail.com”).
As per dependent claims 15 and 16, Claims 15 and 16 recite similar limitations as in Claims 4-5 and are rejected under similar rationale. 

Claim 10 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kizhakkekalathil in view of Agrawal in view of Annic (US 2007/0055489)
As per dependent claim 10, the cited prior art doesn’t teach wherein the populated web form template with the extracted data fields is provided to multiple crowd-source entities. However, Annic teaches wherein the populated web form template with the extracted data fields is provided to multiple crowd-sourced entities. ([0024] teaches of providing a file to a plurality of users)
It would have been obvious to one of ordinary skill having the teachings of the cited prior art and Annic before him at the time the invention was to modify the cited prior art to include lease licence agreements as taught by Annic for a predictable of quickly allowing a lease to be filled out.

Claim 11 remain	 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kizhakkekalathil in view of Agrawal in view of Cath US 2013/0179170.
As per dependent claim 11, the cited prior art doesn’t teach wherein the received correction on the highlighted document type is obtained from multiple crowd-sourced entities. However Cath teaches wherein the received correction on the highlighted document type is obtained from multiple crowd-sourced entities (Cath: [claim 17]  teaches of receiving corrections from a plurality of user computers). 
It would have been obvious to one of ordinary skill having the teachings of the cited prior art and Cath before him at the time the invention was to modify the cited prior art to corrections from a plurality of user computers as taught by Cath for allowing for the system to be improved from a large range of audiences.

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
On pages 10-13, in regards to the independent claims, Applicant argues that the cited prior art does not teach the limitation “processing the data field tags and the data field values with the machine learning confidence information extraction feature”. Applicant argues there is no concept of a “machine learning confidence information extraction feature”. Applicant argues that does not use machine learning of any kind to process data field tags and incapable of learning any new data field tags and values. Applicant argues that Kizhakkekalathil does not create a data field tag and value pair type (e.g., field type: BloodType and field value: AB-). Thus, the Applicant argues that the cited art does not teach “'processing the data field tags and the data field values with the machine learning confidence information extraction feature".  However, the Examiner disagrees.
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Kizhakkekalathil does not teach the limitation by merely summarizing the reference and merely concludes that each of the reference do not teach the limitation. Applicant does not disclose how the claim language of the claim limitation is different from the teachings of each of the reference by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how each of the cited art is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Applicant did not explicitly state how Applicant's invention, other than stating each reference, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., machine learning of any kind to process data field tags; learning any new data field tags and values; create a data field tag and value pair type (e.g., field type: BloodType and field value: AB-)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully states that the claimed language merely states “processing the data field tags and the data field values with the machine learning confidence information extraction feature.” The Examiner respectfully states the term “machine learning confidence information extraction feature” is broad. In addition, no such term exists in Applicant’s specification. Therefore, the broadest reasonable interpretation. The Examiner states that “machine learning confidence information extraction feature” is merely an extraction function/feature. The text “machine learning confidence information” preceding “extraction feature” have little or no weight. It is unclear what a ““machine learning confidence information extraction feature” since there is no definition of the term within the claim or Applicant’s specification. Therefore, the term ““machine learning confidence information extraction feature” is just merely a typical extraction function/feature that is called “machine learning confidence information extraction feature”. Furthermore, the independent claims do not recite any form of machine learning being done. The claimed language does not recite any kind/type of algorithm that learns by examining field tags and values and creates these tags and values. In fact, the claimed language merely extracts them from an existing document and places them into another document. No tags and values are created. Furthermore, the language does not define, clarify, or limit of what are considered data field tags and data field values. The claimed language discloses that these elements are retrieved from unstructured data; however, does not provide any language limiting what these field tags and field values are. Furthermore, the language does not recite “data field value pair type”. Therefore, the broadest reasonable interpretation is applied. 
Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of the language of the limitations, Kizhakkekalathil teaches a machine learning confidence information extraction feature (Fig. 13 collect training data 1306). Furthermore, the Examiner adds the training data collected may compile a learning set 408 from the collected transaction data and other data (such as information extracted from the ad opportunity signature). This extraction reference refers to the extracting that occurs during the text mining in Col. 21 lines 25-45. Furthermore, the Examiner states that Kizhakkekalathil teaches the subject matter of parsing, via machine learning confidence information extraction feature, the unknown unstructured data within the structured document to retrieve data field tags and data field values and processing the data field tags and the data field values with the machine learning confidence information extraction feature (Col. 21 lines 25-45 applies a template to the webpage to process it which include to identify keywords and concepts of the webpage which results in generate an advertisement. Furthermore, additional support of the Examiner’s rationale is provided to bolsters the Examiner’s rejection. Col 12, lines 23-24 discloses content-related information from the webpage can be extracted that identifies the nature of text. Col 21, lines 25-45 discloses text mining functionality being performed on content of a web page. Text mining is a form of extracting and text mining results in text being extracted. Furthermore, the text, that is mined, is a web page element. By definition, each webpage element in the webpage has a value. The value of the webpage element, when its text, is the actual text itself. Therefore, when the webpage element is text being mined, a text value is being extracted. Furthermore, by definition, each web page element have or are associated with web page tags. since the text is in a webpage and is a webpage element, the text is at least associated with a tag. Thus, when the webpage text is being mined/extracted, the tag associated with the webpage element/text is also extracted. Thus, Kizhakkekalathil discloses tags associated with the webpage text and the value of the webpage text is retrieved. Thus, for the extraction functionality to occur, the webpage elements in the page had to be parsed in order for the extraction to occur.  In addition, during the extraction process, the webpage elements in the webpage had to identified prior to extracting during the parsing state. Therefore, when the text mining functionality identifies the webpage element (text) on the web page to be extracted, it will also identify the tags associated with the identified element and the value of the element.  Thus, the identifying includes processing the identified elements which results in the extraction functionality occurring on the identified elements. 
Therefore, Kizhakkekalathil teaches the argued limitation based on the claimed language presented. 

Applicants remarks regarding the limitations of claims 17-19 invoking 35 USC 112(f) have been noted. It is noted that the amendments to Claim 17 did not revoke the limitations from invoking 35 USC 112(f).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177